I reluctantly find myself not in accord with the opinion in which the state's motion for rehearing is granted and an affirmance of the judgment ordered, and without any attempt at lengthy argument will briefly state my reasons in addition to what was said in the original opinion.
Whether deceased's statement was admissible presents a close question. If with reasonable certainty it might be said that deceased's opinion as to the identity of his assailant was based on what he saw or heard at the time of the assault, then the objection would go to the weight of the evidence rather than to its admissibility. No witness saw appellant in the garage or saw him leave it. When first seen by any witness appellant was some forty yards from the garage a few minutes after the shooting, going towards his home. It maybe a reasonable inference that he had been at the garage but after all it is only an inference. There is nothing in deceased's statement conveying the direct information that he thought he recognized appellant, either by sight or voice. The deduction that he did do so is another inference reached by a process of *Page 324 
reasoning from other facts in the case, so, before the statement objected to becomes admissible two inferences must be indulged, neither of which can with any reasonable certainty be based upon the statement itself. Under such circumstances it appears to me both unsafe and unsound to have admitted the statement in evidence.
It might not be improper to suggest another thing if inferences are to be indulged. The record discloses no motive for the killing, yet we know that such killings do not occur without something prompting them. If appellant had a motive to kill it would be a fair inference that deceased also had knowledge of the thing, whatever it may have been, which induced the killing and therefore based his statement upon that knowledge rather than upon anything he saw or heard at the time of the assault.
In my opinion the state's motion for rehearing should be overruled and I most respectfully record my dissent to the contrary conclusion reached by my brethren.